         Case 3:16-cr-00253-AA        Document 188       Filed 07/21/20    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                                        Case No. 3:16 CR 00253-1-AA
                                                                                     ORDER
              Plaintiff,

       v.

RONALD EUGENE STOVER,

              Defendant.




        This matter came before the court for a telephonic status hearing on July 20, 2020. The
defendant and his attorney, Robert Weaver appeared. The government appeared by AUSA,
Donna Maddux and his probation officer, Zachary Scott-Sedley. After hearing from all the
parties, and the request from the probation officer, the court made the following ruling:

       IT IS HEREBY ORDERED that

       1.     You must submit a monthly expense report to the court once it has been reviewed
              by a CPA, at the direction of your probation officer.
       2.     You must maintain a single checking account in your own name. You must
              deposit into this account all income, monetary gains or other pecuniary proceeds,
              and make use of this account for payment of all personal expenses. You must
              disclose all other accounts to the probation officer.
       3.     You must pay at least $200.00 per month toward your restitution obligation.

       IT IS FURTHER ORDERED that the house arrest obligation is lifted.

       Other than modified herein, the previously ordered conditions of supervision and the new
              ones listed here will remain in full force and effect.

                   21st day of July, 2020.
       Dated this ____

                                                                       /s/Ann Aiken
                                                           ______________________________
                                                                        Ann Aiken
                                                               United States District Judge
